NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MOHAMED ELEBEN FERCHICHI,                       No.    16-73968

                Petitioner,                     Agency No. A096-639-503

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Mohamed Eleben Ferchichi, a native and citizen of Tunisia, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his motion to reopen

removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Arredondo v. Lynch, 824 F.3d 801, 805 (9th Cir. 2016), and we deny the petition

for review.

      The agency did not abuse its discretion in denying Ferchichi’s motion to

reopen proceedings conducted in absentia where Ferchichi conceded that he

received notice of the proceedings, and where he failed to demonstrate

extraordinary circumstances to excuse his absence from the proceeding. See 8

U.S.C. § 1229a(b)(5)(C); Arredondo, 824 F.3d at 805-06 (setting forth the

standards governing a motion to reopen and explaining exceptional circumstances);

see also Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003)

(petitioner’s misunderstanding of the time of the removal hearing did not constitute

an exceptional circumstance in the context of an in absentia removal order).

      Because this determination is dispositive, we need not reach Ferchichi’s

remaining contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      PETITION FOR REVIEW DENIED.




                                         2                                     16-73968